                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

KENNETH KNIGHT,                                 )
                                                )
      Petitioner,                               )
                                                )      CIVIL ACTION NO.
      v.                                        )      2:19cv901-WHA
                                                )            [WO]
UNITED STATES OF AMERICA,                       )
                                                )
       Respondent.                              )

                                        ORDER

      On December 11, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 5.) Upon an independent review of the record

and upon consideration of the Recommendation, it is ORDERED that

      (1) The Recommendation (Doc. # 5) is ADOPTED; and

      (2) This case is TRANSFERRED to the United States District Court for the Eastern

District of Louisiana pursuant to the provisions of 28 U.S.C. § 1631.

      DONE this 7th day of January, 2020.

                              /s/ W. Harold Albritton
                           W. HAROLD ALBRITTON
                           SENIOR UNITED STATES DISTRICT JUDGE
